UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-21898 ARROWHEAD PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 46-0408024 (State of incorporation) (I.R.S. Employer Identification No.) 225 S. Lake Avenue, Suite 1050 Pasadena, California 91101 (626) 304-3400 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated ☐ Accelerated filer ☒ Non-acceleratedfiler ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ The number of shares of the registrant’s common stock outstanding as of February 3, 2017 was 74,569,706. Page(s) PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS (unaudited) 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM4. CONTROLS AND PROCEDURES 25 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 26 ITEM1A. RISK FACTORS 26 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM4. MINE SAFETY DISCLOSURES 26 ITEM5. OTHER INFORMATION 26 ITEM6. EXHIBITS 27 SIGNATURE 28 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Arrowhead Pharmaceuticals, Inc.
